          Case 2:21-cv-01126-TLN-JDP Document 1-2 Filed 06/24/21 Page 1 of 2


         Peter Gibbons (CBN: 196169)
 1       Suite E
         1805 North Carson Street
 2       Carson City, NV 89701-1216
         Telephone: 775-434-1856
 3       LawDr1@lawdr.us
         Attorney for Plaintiff.
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                      FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10       Austin M. Higley, Kyle J. Clark, and    ) Case No: 2:21-at-5833
                                                 )
         Ryan D. Clark                           )
11
                                                 ) Declaration of Kyle J. Clark
12                    Plaintiffs,                )
                                                 )
13                                               )
                           vs.                   )
14                                               )
         CALIFORNIA STATE                        )
15                                               )
         UNIVERSITY; Joseph Castro,              )
16       Acting Chancellor of the                )
         CALIFORNIA STATE                        )
17                                               )
         UNIVERSITY SYSTEM, in his               )
18       official and personal capacities;       )
         Gayle E. Hutchinson, President of       )
19                                               )
         the CALIFORNIA STATE                    )
20       UNIVERSITY, Chico Campus, in            )
         her official and personal capacities;   )
21                                               )
         Xavier Becerra, Secretary of the U.S.   )
22       DEPARTMENT OF HEALTH AND                )
         HUMAN SERVICES, in his official         )
23                                               )
         and personal capacities; Dr. Anthony    )
24       Fauci, Director of the NATIONAL         )
         INSTITUTE OF ALLERGIES AND              )
25                                               )
         INFECTIOUS DISEASES, in his             )
26       official and personal capacities; Dr.   )
         Janet Woodcock, Acting                  )
                                                 )
27       Commissioner of the U.S. FOOD           )
28       AND DRUG ADMINISTRATION,                )
         in her official and personal            )


     2 Declaration of Kyle J. Clark              Page 1 of 2           Case No. ___________
     3
     4
          Case 2:21-cv-01126-TLN-JDP Document 1-2 Filed 06/24/21 Page 2 of 2


         capacities; U.S. DEPARTMENT OF             )
 1                                                  )
         HEALTH AND HUMAN                           )
 2       SERVICES, FOOD AND DRUG                    )
 3       ADMINISTRATION; CENTER                     )
         FOR DISEASE CONTROL AND                    )
                                                    )
 4       PREVENTION; NATIONAL                       )
         INSTITUTES OF HEALTH;                      )
 5                                                  )
         NATIONAL INSTITUTE OF                      )
 6       ALLERGIES AND INFECTIOUS                   )
         DISEASES; and John and Jane Does           )
 7                                                  )
         I-V,
                                                    )
 8                      Defendants.                 )
                                                    )
 9
10                          DECLARATION OF PLAINTIFF KYLE J. CLARK
11       I am a Plaintiff in the above-entitled action.
12       1.     I am over the age of 18, and have personal knowledge of the following facts.
13       2.     I am currently, and at all times mentioned in the Complaint filed concurrently
14       herewith, a student at the California State University, Chico campus.
15       3.     My major is Construction Management.
16       4.     I was infected with the COVID-19 virus on or about January 25, 2020.
17       5.     On or about Thursday April 22, 2021, I received an email from Defendant Gayle
18       E. Hutchinson stating that Defendant Joseph I. Castro, Chancellor of the California
19       State University system has mandated that all students, faculty, and staff must be
20       vaccinated against the Covid-19 virus before the start of the fall semester. (See Exhibit
21       1)
22       6.     I do not consent to receive the COVID-19 vaccine.
23              I declare under the penalties of perjury the foregoing is true and correct.
24              Executed this 23rd day of June, 2021 at Rocklin, California..
25
26
27                     ________________________________
                       Kyle J. Clark
28


     2 Declaration of Kyle J. Clark                Page 2 of 2              Case No. ___________
     3
     4
